Name: Commission Regulation (EEC) No 487/90 of 27 February 1990 amending, in regard to the sizing of apples, Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears
 Type: Regulation
 Subject Matter: plant product;  marketing;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31990R0487Commission Regulation (EEC) No 487/90 of 27 February 1990 amending, in regard to the sizing of apples, Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears Official Journal L 052 , 28/02/1990 P. 0007 - 0007*****COMMISSION REGULATION (EEC) No 487/90 of 27 February 1990 amending, in regard to the sizing of apples, Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1119/89 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas Annex III to Commission Regulation (EEC) No 920/89 (3), as last amended by Regulation (EEC) No 421/90 (4), sets out quality standards for dessert apples and pears; Whereas these standards include minimum sizes set by quality class; whereas for both large fruit and for other apple varieties the class II size no longer corresponds to production and marketing requirements; whereas by Commission Regulation (EEC) No 1901/89 (5), as last amended by Regulation (EEC) No 3008/89 (6), a derogation was introduced for the 1989/90 marketing year allowing the use of minimum sizes more suited to the state of the market; whereas these new sizes should therefore be definitively introduced; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 In Annex III Part III, 'Provisions concerning sizing', to Regulation (EEC) No 920/89 the minimum sizes required for apples are amended to read: 1.2.3.4.5 // // Extra // I // II // III // 'Apples: // // // // // - large fruit varieties // 70 mm // 65 mm // 65 mm // 50 mm // - other varieties // 60 mm // 55 mm // 55 mm // 50 mm' Article 2 This Regulation shall enter into force on 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 118, 29. 4. 1989, p. 12. (3) OJ No L 97, 11. 4. 1989, p. 19. (4) OJ No L 44, 20. 2. 1990, p. 21. (5) OJ No L 184, 30. 6. 1989, p. 19. (6) OJ No L 288, 6. 10. 1989, p. 14.